             Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                      )
    SEE, INC., et al.,                                )
                                                      )
                   Plaintiffs,                        )
                                                      )
           v.                                         )
                                                      )        Civil Action No. 20-2984 (RDM)
    MARTIN J. WALSH, Secretary of Labor, et           )
    al.,                                              )
                                                      )
                   Defendants. 1                      )
                                                      )
                                                      )

                         ANSWER TO FIRST AMENDED COMPLAINT

          Defendants, by and through the undersigned counsel, hereby file this Answer to Plaintiffs’

First Amended Complaint. To the extent that any allegation is not admitted herein, it is denied.

Moreover, to the extent that the First Amended Complaint refers to or quotes from external

documents, statutes, or other sources, Defendants may refer to such materials for their accurate

and complete contents; however, such references are not intended to be, and should not be

construed to be, an admission that the cited materials: (a) are correctly cited or quoted by Plaintiffs;

(b) are relevant to this, or any other, action; or (c) are admissible in this, or any other, action.

          Answering the allegation of each paragraph of the First Amended Complaint and using the

same headings, which are not admissions, and paragraph numbers, Defendants respond as follows.




1
    Secretary Walsh is automatically substituted for his predecessor. See Fed. R. Civ. P. 25(d).
            Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 2 of 9




                                 DESCRIPTION OF ACTION

       1.      Paragraph 1 consists of Plaintiffs’ characterization of the basis for their First

Amended Complaint, to which no response is required. To the extent a response is required,

Defendants deny that Plaintiffs are entitled to any relief whatsoever.

                                         JURISDICTION

       2.      Paragraph 2 consists of a conclusion of law, to which no response is required. To

the extent a response is required, Defendants admit that this Court has jurisdiction to hear

Plaintiffs’ claims and venue is proper before the U.S. District Court for the District of Columbia.

                                 DESCRIPTION OF PARTIES

       3.      Defendants do not have sufficient information to either admit or deny the allegation

in Paragraph 3.

       4.      Defendants do not have sufficient information to either admit or deny the allegation

in Paragraph 4.

       5.      Defendants deny that former Acting Secretary Al Stewart is currently the head of

the agency, and otherwise Paragraph 5 consists of conclusions of law, to which no response is

required. To the extent a response is required, Defendants admit that the Secretary of Labor has

statutory authority to make the determinations of fact necessary to decide whether to certify a labor

certification application.

       6.      Paragraph 6 contains conclusions of law to which no response is required.

       7.      Admitted that the Department of Labor is an agency of the United States that resides

in the District of Columbia. Responding further, Defendants aver that 20 C.F.R. § 656.20(c)

speaks for itself. Defendants deny the remainder of Paragraph 7.

       8.      Admitted that the Certifying Officer is a Department of Labor official who makes

determinations about whether or not to grant applications for labor certifications pursuant to a


                                                -2-
               Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 3 of 9




delegation of authority. Responding further, Defendants aver that 20 C.F.R. § 656.3 speaks for

itself.

          9.      Admitted. Responding further, Defendants aver that 20 C.F.R. § 656.27(c)(2)

speaks for itself.

                                     LEGAL BACKGROUND

          10.     Paragraph 10 consists of Plaintiffs’ characterization of their First Amended

Complaint, to which no response is required. To the extent a response is required, Defendants

deny Plaintiffs are entitled to any relief whatsoever.

          11.     Paragraph 11 consists of a statement of law, to which no response is required. To

the extent a response is required, Defendants aver that 8 U.S.C. § 1153(b)(3)(A) speaks for itself.

          12.     Paragraph 12 consists of a statement of law, to which no response is required. To

the extent a response is required, Defendants aver that 8 C.F.R. § 204.5(l) speaks for itself.

          13.     Paragraph 13 consists of a statement of law, to which no response is required. To

the extent a response is required, Defendants aver that 8 U.S.C. § 1182(a)(5)(i) speaks for itself.

          14.     Paragraph 14 consists of Plaintiffs’ statement of law, to which no response is

required. To the extent a response is required, Defendants deny Plaintiffs are entitled to any relief

whatsoever.

          15.     Paragraph 15 consists of Plaintiffs’ statement of law, to which no response is

required. To the extent a response is required, Defendants aver that 8 U.S.C. §§ 1182(a)(5)(A)(i),

1154(a)(1)(F), 1255(a), and 8 C.F.R. §§ 204.5(a), 204.5(n)(1), 245.2(a)(2), (5), speak for

themselves.

          16.     Paragraph 16 consists of Plaintiffs’ statement of law, to which no response is

required. To the extent a response is required, Defendants aver that 20 C.F.R. § 656.3 speaks for

itself.


                                                 -3-
            Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 4 of 9




       17.     Paragraph 17 consists of a statement of law, to which no response is required. To

the extent a response is required, Defendants aver that 20 C.F.R. § 626.24(g) speaks for itself.

       18.     Paragraph 18 consists of a statement of law, to which no response is required. To

the extent a response is required, Defendants aver that 20 C.F.R. § 656.26(a)(1) speaks for itself.

                        BRIEF STATEMENT OF RELEVANT FACTS

       19.     Paragraph 19 consists of Plaintiffs’ characterization of See, Incorporated Form

ETA 9089, Application for Permanent Employment Certification (“Form ETA 9089”), to which

no response is required. To the extent a response is required, Defendants refer the Court to the

Form ETA 9089, which is in the Certified Administrative Record, as the best evidence of its

contents.

       20.     Paragraph 20 consists of Plaintiffs’ characterization of Certifying Officer’s denial

letter, to which no response is required. To the extent a response is required, Defendants refer the

Court to the Certifying Officer’s denial letter, which is in the Certified Administrative Record, as

the best evidence of its contents.

       21.     Paragraph 21 consists of Plaintiffs’ characterization of See’s Motion for

Reconsideration, to which no response is required.        To the extent a response is required,

Defendants refer the Court to the Motion for Reconsideration, which is contained in the Certified

Administrative Record, as the best evidence of its contents.

       22.     Paragraph 22 consists of Plaintiffs’ characterization of attachments to its Motion

for Reconsideration, to which no response is required. To the extent a response is required,

Defendants refer the Court to the attachments to the Motion for Reconsideration, which are

contained in the Certified Administrative Record, as the best evidence of their contents.

       23.     Paragraph 23 consists of Plaintiffs’ characterization of the Certifying Officer’s

denial of reconsideration, to which no response is required. To the extent a response is required,


                                               -4-
            Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 5 of 9




Defendants refer the Court to the Certifying Officer’s denial of reconsideration, which is contained

in the Certified Administrative Record, as the best evidence of its contents.

          24.   Admitted that by memorandum dated February 10, 2016, which is contained in the

Certified Administrative Record, the Certifying Officer referred permanent labor certification

application file A-14266-09385 to the Board of Alien Labor Certification Appeals (“BALCA”) for

review.

          25.   Paragraph 25 consists of Plaintiffs’ characterization of See’s appeal request, to

which no response is required. To the extent a response is required, Defendants refer the Court to

See’s appeal request, which is contained in the Certified Administrative Record, as the best

evidence of its contents.

          26.   Admitted.

          27.   Paragraph 27 consists of Plaintiffs’ characterization of BALCA’s “ORDER OF

DISMISSAL,” to which no response is required. To the extent a response is required, Defendants

refer the Court to BALCA’s “ORDER OF DISMISSAL,” which is in the Certified Administrative

Record, as the best evidence of its contents.

          28.   Admitted.

          29.   Paragraph 29 consists of Plaintiffs’ characterization of See’s “EMERGENCY

MOTION,” to which no response is required. To the extent a response is required, Defendants

refer the Court to See’s “EMERGENCY MOTION,” which is in the Certified Administrative

Record, as the best evidence of its contents.

          30.   Paragraph 30 consists of Plaintiffs’ characterization of See’s “EMERGENCY

MOTION,” to which no response is required. To the extent a response is required, Defendants




                                                -5-
            Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 6 of 9




refer the Court to See’s “EMERGENCY MOTION,” which is in the Certified Administrative

Record, as the best evidence of its contents.

       31.     Defendants admit that BALCA issued its ruling on the “emergency motion” on

November 30, 2020, and otherwise deny.

       32.     Paragraph 32 consists of Plaintiffs’ characterization of this action, to which no

response is required. To the extent a response is required, Defendants admit that See initiated the

instant action on October 16, 2020.

       33.     Admitted that BALCA reversed the dismissal of See’s appeal and issued a Decision

and Order Affirming Denial of Certification. Responding further, Defendants refer the Court to

BALCA’s decision, which is in the Certified Administrative Record, as the best evidence of its

contents. Defendants deny the remaining allegations in Paragraph 33.

       34.     Paragraph 34 consists of Plaintiffs’ characterization of BALCA’s decision, to

which no response is required. To the extent a response is required, Defendants refer the Court to

BALCA’s decision, which is in the Certified Administrative Record, as the best evidence of its

contents.

       35.     Paragraph 35 consists of Plaintiffs’ characterization of their First Amended

Complaint, to which no response is required. To the extent a response is required, Defendants

refer the Court to the First Amended Complaint which is the best evidence of its contents.

                                      CAUSES OF ACTION
                                          COUNT I

       The first unnumbered paragraph consists of conclusions of law, to which no response is

required. To the extent a response is required, Defendants deny the first unnumbered paragraph.

       36.     Denied.




                                                -6-
            Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 7 of 9




       37.     Paragraph 37 consists of Plaintiffs’ characterization of the Certifying Officer’s

decision and decision on reconsideration, to which no response is required. To the extent a

response is required, Defendants refer the Court to the Certifying Officer’s decision and decision

on reconsideration, which are in the Certified Administrative Record, as the best evidence of their

contents.

       38.     Paragraph 38 consists of Plaintiffs’ characterization of BALCA’s decision, to

which no response is required. To the extent a response is required, Defendants refer the Court to

BALCA’s decision, which is in the Certified Administrative Record, as the best evidence of its

contents.

       39.     Denied.

       40.     Paragraph 40 consists of Plaintiffs’ characterization of the Certifying Officer’s and

BALCA’s decisions, to which no response is required. To the extent a response is required,

Defendants refer the Court to the Certifying Officer’s and BALCA’s decisions, which are in the

Certified Administrative Record, as the best evidence of their contents.

       41.     Paragraph 41 consists of a conclusion of law, to which no response is required. To

the extent a response is required, Defendants deny paragraph 41.

       Plaintiffs’ Wherefore clause sets forth their request for relief, to which no response is

required. To the extent a response is deemed necessary, Defendant denies that Plaintiffs are entitled

to the relief requested, or to any relief whatsoever.

                                   ADDITIONAL DEFENSES

       Defendants allege the following additional defenses to the Complaint. In asserting these

defenses, Defendants do not assume the burden to establish any fact or proposition where that

burden is properly imposed upon Plaintiffs.




                                                 -7-
            Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 8 of 9




       1.      Plaintiffs’ First Amended Complaint included one or more claims that fail to state

a claim upon which relief may be granted.

       2.      The challenged action accords with all applicable statutes and regulations and is

supported by substantial evidence and is neither arbitrary, capricious, nor an abuse of discretion

and, therefore, should be affirmed.

       3.      Defendants complied with the requirements of the Administrative Procedure Act.

       4.      Defendants reserve the right to amend this answer as necessary.

                                        *       *      *




                                              -8-
        Case 1:20-cv-02984-RDM Document 9 Filed 04/19/21 Page 9 of 9




Dated: April 19, 2021
       Washington, DC
                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS, D.C. Bar #415793
                                    Acting United States Attorney

                                    BRIAN P. HUDAK
                                    Acting Chief, Civil Division


                                    By:           /s/ Stephen DeGenaro
                                          STEPHEN DEGENARO
                                          D.C. BAR #1047116
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          555 Fourth Street, NW
                                          Washington, DC 20530
                                          Telephone: (202) 252-7229
                                          Facsimile: (202) 252-2599
                                          stephen.degenaro@usdoj.gov

                                    Attorneys for Defendants




                                    -9-
